      Case 1:18-mc-00045-KBJ-RMM Document 25 Filed 10/05/18 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 AL JAZEERA AMERICA, LLC, AL                                         Civil Action
 JAZEERA MEDIA NETWORK, AL                                    No. 16-cv-13 (KBJ/RMM)
 JAZEERA INTERNATIONAL (USA) INC.,                            No. 16-cv-14 (KBJ/RMM)
 AND DEBORAH DAVIES
                                                                     Related Case
                                Petitioners,
                                                          No. 1:18-mc-00045 (KBJ/RMM)
               vs.

 GIBSON, DUNN & CRUTCHER LLP, AND
 PHENIX INVESTIGATIONS, INC.

                                Respondents.


                        RESPONSE TO PETITIONERS’ SUR-REPLY

       Al Jazeera’s sur-reply is an attempt to manufacture a “new” development from an

irrelevant and unremarkable document production.

       The documents in question—AT&T Mobility LLP’s (“AT&T”) telephone records—have

nothing to do with whether the Respondents should be compelled to endure the burdensome and

prejudicial discovery Al Jazeera seeks. Instead, these documents merely confirm information

that Al Jazeera was already aware of at the time of the prior briefing in this matter. In other

words, the information purportedly underlying Al Jazeera’s sur-reply—that Charlie Sly had prior

contact with investigators from Phenix—is not new. To the contrary, Sly’s contacts with Phenix

were undisputed, and their import (or lack thereof) was fully addressed in the prior briefing.

ECF Dkt. No. 133, Sur-reply Mot. at 2 (explaining “Petitioners sought discovery from Phenix

and GDC” precisely because they were aware of contact between Sly and Phenix); see also ECF

Dkt. No. 16 in 1:18-mc-00045, Phenix’s Opp’n to Pet’rs Mot. to Compel at 5 (acknowledging

existence of communications between Phenix and Sly). As a result, Al Jazeera’s sur-reply does
      Case 1:18-mc-00045-KBJ-RMM Document 25 Filed 10/05/18 Page 2 of 6




not contain any newfound information that could or should inform the Court’s analysis regarding

the pending motions in this matter.

       Even if the AT&T telephone records were somehow new or elucidating, however, they

do not support Al Jazeera’s motions to compel discovery from Gibson Dunn or Phenix. Rather,

the sur-reply and its attachments only further demonstrate why the Court should grant Gibson

Dunn’s and Phenix’s motions to quash: the discovery sought by Al Jazeera is irrelevant and

unduly burdensome to non-parties and their counsel.

I.     The Discovery Al Jazeera Seeks Is Not Relevant to Al Jazeera’s Defenses.

       The central dispute in the underlying litigation is whether Al Jazeera acted with actual

malice when it broadcast “The Dark Side” based on what it knew about Sly and his credibility at

the time of the broadcast. Since “[t]he actual malice inquiry focuses on the defendant’s state of

mind at the time of publication,” Kahl v. Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 118 (D.C.

Cir. 2017), cert. denied sub nom. Von Kahl v. Bureau of Nat. Affairs, Inc., 138 S. Ct. 366 (2017),

information that Al Jazeera learned after its decision to broadcast the documentary—including

any knowledge it gained about Sly in the immediate aftermath of its decision or through its

discovery in the underlying litigation—is irrelevant as a matter of law. See, e.g., ECF Dkt. No.

89-1, Gibson Dunn’s Opp’n to Pet’rs Mot. to Compel at 22-23 (explaining overbroad subpoenas

should be quashed because they seek information that is categorically irrelevant to Al Jazeera’s

state of mind when it elected to broadcast “The Dark Side”). Indeed, as Al Jazeera concedes, the

Court has permitted Plaintiff’s defamation claims to proceed “based on Al Jazeera’s awareness

of Sly’s denials” at the time of publication. Sur-reply at 4 (emphasis added) (citing Zimmerman

v. Al Jazeera America, LLC, 246 F. Supp. 3d 257, 283-84 (D.D.C. 2017)).

       The information Al Jazeera now seeks—including information regarding the substance of

any communications between Sly and Phenix of which Al Jazeera was not aware at the time of
                                                2
      Case 1:18-mc-00045-KBJ-RMM Document 25 Filed 10/05/18 Page 3 of 6




the broadcast—is therefore irrelevant. Al Jazeera’s efforts to gather such overbroad discovery to

support its post hoc justifications for its conduct should be denied.

II.    The Discovery Al Jazeera Seeks Would Impose an Undue Burden on the Mannings
       and the Manning Legal Team.

       Al Jazeera, which has served over 100 third-party subpoenas in this matter, seeks much

more than information regarding Sly’s communications from the Mannings. Its third-party

subpoenas targeting the Mannings seek broad categories of documents, including highly

sensitive medical information about Ashley Manning, a deposition of the Mannings’ counsel,

documents regarding Gibson Dunn’s legal representation of the Mannings, and documents

concerning Mr. Manning’s agent, among other sweeping categories of documents. Al Jazeera

must make a heightened showing before the Court may allow Al Jazeera to impose the

pronounced burdens of these overbroad third-party subpoenas on non-parties and their counsel.

In re Subpoena to Goldberg, 693 F. Supp. 2d 81, 88 (D.D.C. 2010); see also Premier Election

Sols., Inc. v. Systest Labs Inc., Civ. A. No. 09-1822 (WDM/KMT), 2009 WL 3075597, at *3 (D.

Colo. Sept. 22, 2009). Compliance with these sweeping requests would be unduly burdensome,

particularly for a non-party—especially given the extremely attenuated and legally insufficient

theory of relevance articulated by Al Jazeera. The Mannings will have to pay substantial legal

fees to have their counsel undertake the review (including detailed privilege review) and

production that the subpoenas demand. Indeed, as a result of this subpoena dispute, the

Mannings have already incurred significant legal fees. The Mannings, Phenix, and Gibson Dunn

should not be subjected to any further costs or harassment from Al Jazeera’s irrelevant and

unreasonable discovery demands.

       Against these substantial burdens, Al Jazeera offers only two arguments as to why it

should get the discovery it wants, neither of which turns on the AT&T records. First, Al Jazeera


                                                  3
      Case 1:18-mc-00045-KBJ-RMM Document 25 Filed 10/05/18 Page 4 of 6




suggests that it can seek the overbroad discovery from Gibson Dunn and Phenix even if it would

also be available from Sly. Sur-reply at 4. That is incorrect where, as here, demanding the

discovery from the Manning Legal Team will necessarily infringe on the Mannings’ legal

privileges. Sterne Kessler Goldstein & Fox, PLLC v. Eastman Kodak Co., 276 F.R.D. 376,

380-82 (D.D.C. 2011). Moreover, the cases cited by Al Jazeera do not support their position. In

Estate of Klieman v. Palestinian Authority, 272 F.R.D. 253 (D.D.C. 2011), the estate of a U.S.

citizen killed in a terrorist attack sought discovery from individuals associated with the defendant

terrorist organizations alleged to have killed him. In U.S. Department of Treasury v. Pension

Benefit Guaranty Corporation, 301 F.R.D. 20 (D.D.C. 2014), the plaintiffs in the underlying

litigation sought information that was in the exclusive control of the Treasury Department

regarding its former employees and their role in terminating certain pension plans. Neither case

addressed the circumstances here, where Al Jazeera seeks unbridled discovery from non-parties

that are entirely unrelated to either party in the underlying litigation. Moreover, neither case

says anything at all regarding whether Al Jazeera can impinge on the Mannings’ legal privileges

when the information it seeks is plainly available elsewhere.

       Al Jazeera’s reliance on BuzzFeed, Inc. v. U.S. Department of Justice, 318 F. Supp. 3d

347 (D.D.C. 2018), is similarly misplaced. In that case, the court granted motions to compel

where BuzzFeed sought limited discovery from several government agencies regarding sensitive,

nonpublic information that was “uniquely within the possession of the Government

Respondents . . . .” Id. at 360. Significantly, the government respondents acknowledged that the

discovery BuzzFeed sought could only be obtained from them. Id. Here, non-parties Gibson

Dunn and Phenix do not possess any unique knowledge about the circumstances regarding Sly’s




                                                 4
      Case 1:18-mc-00045-KBJ-RMM Document 25 Filed 10/05/18 Page 5 of 6




recantation. Sly is the best source of information regarding the sincerity of his recantation, and

the fact that locating Sly has proven inconvenient for Al Jazeera does not change the analysis.

        Second, Al Jazeera argues that it is entitled to the discovery from Gibson Dunn and

Phenix because Sly is unavailable. Sur-reply at 4. But its sur-reply exposes Al Jazeera’s

gamesmanship: Al Jazeera served its first subpoenas on Gibson Dunn over one year ago, in

September 2017, and served its subpoenas on Phenix just two months later. As the Stevens

Declaration reveals, however, Al Jazeera did not even attempt to serve Sly with a subpoena until

April 2018—nearly seven months after it first served Gibson Dunn, and two months after it filed

its motion to compel. Stevens Decl. ¶ 10. Al Jazeera cannot now credibly contend that its recent

inability to obtain discovery from Sly justifies its long-standing pursuit of the Mannings and the

Manning Legal Team.

        Al Jazeera has long set its sights on the Manning Legal Team, in hopes that information it

obtains from these non-parties will support its attempts to rewrite history regarding its

knowledge at the time of the broadcast. But Al Jazeera should not be permitted to pursue the

Mannings’ legal counsel, particularly given the categorical irrelevance of the information it seeks

to the underlying litigation, and the attendant burdens of producing any information that could

implicate their clients’ legal privileges.

        For these reasons and those previously provided, Al Jazeera’s motion to compel should

be denied; Gibson Dunn’s and Phenix’s motions to quash should be granted; and Al Jazeera

should be enjoined from any further efforts to mire the Mannings and their counsel in this

litigation to which they are not parties.




                                                 5
     Case 1:18-mc-00045-KBJ-RMM Document 25 Filed 10/05/18 Page 6 of 6




Dated: October 5, 2018




                                         Respectfully submitted,

                                         /s/ Matthew D. McGill

                                           Matthew D. McGill (D.C. Bar # 481430)
                                           Chantale Fiebig (D.C. Bar # 487671)
                                           Edward C. Patterson (D.C. Bar # 1023902)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           1050 Connecticut Avenue NW
                                           Washington, D.C. 20036
                                           (202) 887-3680

                                           Attorneys for Respondents
                                           Gibson, Dunn & Crutcher LLP and
                                           Phenix Investigations, Inc.




                                     6
